Citation Nr: 0817520	
Decision Date: 05/28/08    Archive Date: 06/09/08

DOCKET NO.  04-33 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include eczematous dermatitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from October 1970 to December 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Philadelphia, Pennsylvania.  

This matter was previously before the Board in October 2007, 
at which time it was remanded for further development.  


FINDING OF FACT

The veteran's current skin disorder, eczematous dermatitis, 
is not related to his period of service, including exposure 
to Agent Orange (AO).


CONCLUSION OF LAW

A skin disorder, to include eczematous dermatitis, was not 
incurred in or aggravated by service, nor may it be presumed 
to have been incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In July 2002, August 2005, and November 2007 letters VA 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence he was 
responsible for obtaining.  

The letters did not explicitly tell him to submit all 
relevant evidence in his possession.  An error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell him to 
submit medical evidence in his possession and to tell VA 
about relevant evidence and that it was his responsibility to 
ensure that VA received the evidence.  He was thereby put on 
notice to submit relevant evidence in his possession and he 
was not prejudiced by the failure to provide explicit notice 
to submit relevant evidence in his possession. 

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran has substantiated his status as a veteran.  He 
was provided notice of the remaining Dingess elements in 
March 2006 and November 2007.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

There has been compliance with the assistance requirements of 
the VCAA.  The veteran has been afforded necessary VA 
examinations and all available service medical, private 
records, and VA treatment records, have been obtained.  Based 
upon the foregoing, no further action is necessary to assist 
the veteran in substantiating the claim.

Service Connection

Service connection will be granted for disability resulting 
from an injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed in 38 C.F.R. § 3.309(e) shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.

The last date on which such veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  Service in the Republic of Vietnam includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied: Chloracne or 
other acneform disease consistent with chloracne; type II 
diabetes; Hodgkin's disease; Multiple myeloma; Non-Hodgkin's 
lymphoma; Acute and subacute peripheral neuropathy; Porphyria 
cutanea tarda; Prostate cancer; Respiratory cancers (cancer 
of the lung, bronchus, larynx or trachea); Soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  The term "soft-tissue sarcoma" 
includes the following: Adult fibrosarcoma; 
Dermatofibrosarcoma protuberans; Malignant fibrous 
histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid 
leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; 
Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and 
lymphangiosarcoma); Proliferating (systemic) 
angioendotheliomatosis; Malignant glomus tumor; Malignant 
hemangiopericytoma; Synovial sarcoma (malignant synovioma); 
Malignant giant cell tumor of tendon sheath; Malignant 
schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; Malignant 
ganglioneuroma. For purposes of this section, the term acute 
and subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset. 38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall be service 
connected if they manifest to a degree of 10 percent or more 
at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria cutanea 
tarda, shall have become manifest to a degree of 10 percent 
or more within one year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military, naval, or air service.

The veteran has reported that he served in Vietnam from March 
1971 to January 1973.  The National Personnel Records Center 
to be from October 1970 to May 1973.  On the DD Form 214, the 
veteran is noted to have received the Vietnam Service Medal, 
the Republic of Vietnam Campaign Medal, and the Republic of 
Vietnam Cross of Gallantry with 1 Palm.  This evidence 
demonstrates that he had service in Vietnam.

The veteran's service treatment records reveal that on his 
February 1972 report of medical history, he checked the 
"no" box when asked if he had or had ever had skin 
diseases.  At a February 1972 examination, normal findings 
were reported for the skin.  

In August 1977, the veteran wax seen with complaints of a 
rash in his groin area.  The assessment was "jock rash."  
On his July 1978 report of medical history, the veteran 
checked the "no" box when asked if he had or had ever had 
skin diseases.  

At the time of an October 1978 VA general medical 
examination, the only skin abnormality consisted of scars 
from an automobile accident during service.  Service 
connection has been established for the scars.

VA treatment records show that in May 1982, the veteran was 
noted to have a perianal abscess.  In May 1984, the veteran 
was noted to have a boil near his anus.  

On outpatient treatment at a service department facility in 
August 1987, the veteran was noted to have a rash on the left 
eyelid, first noted in March 1987.  April 1991, the veteran 
reported a 1 1/2 year history of facial rashes.  When seen at 
the same facility in August 1991, he was noted to have a 
seven year history of extremely pruritic eruptions involving 
the face, scalp, neck, and extremities.  This had been 
diagnosed as chronic eczema and treated with various topical 
medications.  An impression of chronic eczema, super 
infected, was reported.  Diagnoses of eczema continued to be 
rendered in subsequent treatment records.  

In his September 2001, claim the veteran reported that within 
seven years of his release from service he had been afflicted 
with a skin disease.  

In August 2002, the veteran was afforded a VA examination.  
He was noted to have had a history of eczematous dermatitis 
that had been shown on multiple biopsies to be consistent 
with spongiotic dermatitis.  The examiner noted that there 
had been some concern in the past that there might be an 
element of mycosis fungoides but repeated biopsies and blood 
tests had not borne this suspicion out.  The veteran had had 
significant pruritus and discomfort from this condition.  

Physical examination revealed multiple plaques on the dorsal 
hands, popliteal fossa, and face, as well as on the back, 
with some scaling and vesicles.  A diagnosis of eczematous 
dermatitis was rendered.  The examiner stated that an element 
of contact dermatitis certainly could not be ruled out.  

In October 2007, the Board remanded this matter for an 
examination and medical opinion.

The veteran was afforded the requested examination in 
December 2007.  The examiner noted that the claims folder was 
available and had been reviewed.  The examiner observed that 
the veteran was discharged from the service in 1978.  In 
1986, he had developed dry itchy patches, which were 
initially on the forehead.  Over time, the patches spread to 
involve extensive areas of his face, neck, arms, groin, and 
legs.  The veteran had no history of hay fever, allergies, or 
childhood eczema.  The symptoms were progressive.  

Physical examination revealed the veteran's skin was xerotic 
with hyperpigmented patches, many with overlying lichenfied 
plaques, especially in the flexure areas of his arms and legs 
and on his face.  He had dramatic lichenification with some 
overlying excoriation on his upper and lower eyelids.  
Approximately 50 percent of exposed areas were affected as 
was 20 to 30 percent of the total body.  There was no 
significant scarring, no acne, and no chloracne.  A diagnosis 
of severe eczema was rendered.  

The examiner stated that it was not as likely as not that the 
veteran's eczema had its onset in the service or was the 
result of a disease or injury in active service.  This was 
based on the fact that he was not treated for eczema until 
eight years after he was discharged, and that eczema was not 
thought to be caused by "outside exposure" or an "outside 
process."

Analysis

While the veteran is presumed to have been exposed to 
herbicides in Vietnam, the post-service medical records 
contain no findings referable to chloracne or any other skin 
disease that is subject to presumptive service connection on 
the basis of exposure to herbicides.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.309.  Hence service connection is not available on 
this basis.

The claim must nevertheless be reviewed to determine whether 
service connection can be established on a direct basis.  
Stefl v. Nicholson, 21 Vet App 120 (2007); see Combee v. 
Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994). 

The element of a current disability is satisfied inasmuch as 
there are numerous diagnoses of dermatitis in the current 
record.  The element of an inservice disease or injury is 
satisfied by the August 1977, report of a "jock rash."

While some of the veteran's recent statements can be read as 
reporting a continuity of skin symptomatology since service, 
the contemporaneous record shows that he reported no 
pertinent complaints at the time of his separation from 
service or on the VA examination conducted shortly after 
service.  The service department records show that he 
reported the onset of skin symptoms years after service.  
Similarly, on the recent VA examination he reported the onset 
of skin symptoms years after service.  The veteran has never 
explicitly reported specific skin symptomatology beginning in 
service and continuing to the present.  The weight of the 
veteran's own reports are to the effect that the current skin 
symptomatology began years after service.

The only competent medical opinion as to a link between the 
current skin disease and service was provided by the VA 
examiner in December 2007.  That opinion was against such a 
link.  The opinion took into account the clinical record and 
the veteran's statements and was accompanied by a rationale.  
It is therefore, highly probative.

The veteran has expressed his belief that his current skin 
disorder is related to herbicide exposure in service.  
However, lay persons are not competent to opine as to medical 
etiology.  Barr v. Nicholson 21 Vet. App. 303 (2007); see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); cf. Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The weight of the competent evidence is against a finding 
that the current skin disease is related to a disease or 
injury in service.  As such an essential element for service 
connection has not been demonstrated.  The weight of the 
evidence is against the claim and it must be denied.  
38 U.S.C.A. § 5107(b).


ORDER

Service connection for a skin disorder, to include eczematous 
dermatitis, is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


